Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 1-17 and 19 are cancelled.  Claims 18, 20 and 21 are pending and under examination.  

Priority
This application is a continuation of application 15/586,362 filed on 5/4/2017, which is a continuation of application 14/105,230 filed on 12/13/2013, which claims priority from US provisional applications 61/879,217 filed on 09/18/2013, 61/869,241 filed on 08/23/2013, and 61/737,257 filed on 12/14/2012.  

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 01/28/2021 was filed after the mailing date of the non-final rejection on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note


Terminal Disclaimer
The terminal disclaimers filed on 11/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending applications 15/696214, 16/747612 and US Patent 10568825 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The examiner called to request the terminal disclaimers when allowable claims were discussed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abbey Lopez on 1/27/2021 (via phone messages).

Claim 18 reads:
A fabric care composition selected from the group consisting of:

b) a powder or granule detergent comprising a powder or granule detergent material selected from the group consisting of an anti-redeposition polymer, an enzyme, a bleach, and mixtures thereof;
c) a unit dose comprising a unit dose material selected from the group consisting of an anti-redeposition polymer, an enzyme, a bleach, a soluble substrate, and mixtures thereof;
d) a fabric softener being a liquid, powder or sheet comprising a fabric softener active and an optional structurant;
e) a laundry additive being selected from the group consisting of:
(i) a bleach additive comprising a bleach additive material selected from the group consisting of hypochlorite, hydrogen peroxide, and mixtures thereof;
(ii) a pretreater comprising a pretreater material selected from the group consisting of an effervescent, a propellant, and mixtures thereof; 
(iii) all in-wash booster comprising an in-wash booster material selected from the group consisting of an enzyme, a non-chlorine bleach and mixtures thereof; and 
(iv) mixtures thereof; and 
f) and mixtures thereof,
	wherein the fabric care composition further comprises a perfume and from 0.001% to 0.09%, based on the total weight of the fabric care composition, of a perfume raw material comprising a thiazole moiety selected from the group consisting of 2-methyl-l,3-benzothiazole; 2-ethyl-l,3-thiazole; 2-ethyl-4-methyl-l,3-thiazole; 2-ethoxy-1,3-thiazole; 5-ethenyl-4-methyl-l,3-thiazole; 2-propyl-l,3-thiazole; 2-butan-2-yl-l,3-thiazole; 1 -(1,3-thiazol-2-.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a fabric care composition (options of the type provided in claim 18) containing perfume and from 0.001% to 0.09% by wt of perfume raw materials from a Markush group in the claims that when added at amounts lower than their odor detection thresholds (odor detection threshold is the amount where the scent provided by the compound can first be detected) with other perfumes/fragrances provide for anti-habituating effects.  The composition of claim 18 provides for different fabric care compositions as defined in the claim.   The prior art does not teach or motivate compositions of the instant claims, particularly using the perfume raw material(s) listed in the claim within the concentration range and below their odor detection thresholds.  Applicant’s use of the raw materials having a thiazole moiety (compounds having a thiazole moiety) in instantly claimed amounts in such amounts provide for anti-habituation of the perfume that is present in the fabric care composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18, 20 and 21 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613